DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art pertinent to the claimed invention discloses “[a] video 380 can include, or be represented by, a set of images (i.e., video image frames, still frames, etc.). In this example, the video 380 can include Frame 1 382, Frame 2 384, and all other frames through Frame N 386. If the video 380 is recorded at 24 frames per second and if Frame N 386 is the 48th frame, for example, then a normal playback length of the video 380 should be two seconds. In some implementations, the convolutional neural network 302 can be configured to receive as input video content having 64 frames.” It also discloses a conventional neural network structure that has plurality of video feature descriptors.
However, all of the prior arts or references do not teach “ receive a target object image of a target object extracted from a first frame of a sequence of frames, the target object being an object that is to be located in a second frame of the sequence of frames; receive a search region image of a search region extracted from the second frame of the sequence of frames, the search region corresponding to an expected location of the target object in the second frame of the sequence of frames based on a location of the target object in the first frame, the first frame and the second frame being consecutive frames in the sequence of frames, the first frame and the second frame corresponding to different images, and a size of the search region image being greater than a size of the target object image; and extract a target region feature map of the target object image and a search region feature map of the search region image,” which are implemented in a neural network system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Yoo et al. (US 2016/0148080 A1): a recognition method including receiving an input image; and recognizing a plurality of elements associated with the input image using a single recognizer pre-trained to recognize a plurality of elements simultaneously.
Han et al. (US 2016/0171346 A1): a method of recognizing a feature of an image may include receiving an input image including an object; extracting first feature information using a first layer of a neural network, the first feature information indicating a first feature corresponding to the input image among a plurality of first features; extracting second feature information using a second layer of the neural network, the second feature information indicating a second feature among a plurality of second features, the indicated second feature corresponding to the first feature information; and recognizing an element corresponding to the object based on the first feature information and the second feature information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664